     Case 1:15-cr-00241-LJO-SKO Document 47 Filed 10/29/20 Page 1 of 2


 1    Barbara Hope O’Neill #102968
      Attorney at Law
 2    Post Office Box 11825
      Fresno, California 93775
 3    Telephone: (559) 459-0655
      Fax: (559) 459-0656
 4
      Attorney for Larry Landseadal
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         CASE No: 1:15-CR-00241-NONE

12                       Plaintiff,                     STIPULATION REGARDING
                                                        CONTINUANCE OF STATUS
13           v.                                         CONFERENCE AND ORDER

14    LARRY LANDSEADAL,                                 DATE: November 2, 2020
                                                        TIME: 2:00 PM
15                       Defendant.
16

17

18          Defendant by and through his counsel of record and Plaintiff by and through its counsel of

19   record, hereby stipulate as follows:

20          1. This matter is set for a status hearing on Monday. November 2, 2020 at 2 p.m.

21
            2. By this stipulation, the parties now move to continue the status hearing date to
22
     November 18, 2020 at 2 p.m.
23
            3. The parties agree and stipulate and request that the court grant the continuance. More
24
     time is needed to negotiate a possible settlement. Both parties agree that time is excluded to
25
     November 18, 2020.
26
     //
27
     //
28
                                                       1
     Case 1:15-cr-00241-LJO-SKO Document 47 Filed 10/29/20 Page 2 of 2


 1   IT IS SO STIPULATED:

 2

 3   DATED: October 27, 2020                          Respectfully submitted,

 4

 5                                                    /s/Barbara Hope O’Neill
                                                      Barbara Hope O’Neill
 6                                                    Attorney for Larry Landseadal

 7

 8   DATED: October 27, 2020                          /s/ Alexandre Mikhail Dempsey
                                                      Alexandre Mikhail Dempsey
 9                                                    Assistant United States Attorney

10

11

12                                             ORDER

13     IT IS SO ORDERED that the Status Conference is continued from November 2, 2020 to

14   November 18, 2020, at 2:00 p.m. before Magistrate Erica P. Grosjean.

15
     IT IS SO ORDERED.
16

17      Dated:   October 29, 2020                        /s/ Barbara   A. McAuliffe        _
                                                  UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                  2
